Citation Nr: 0127287	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  93-04 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
dysthymic disorder with undifferentiated somatoform disorder, 
currently evaluated 70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965, from March 1985 to October 1988, and from 
November 1990 to September 1991.  He is service-connected for 
numerous disabilities evaluated in combination as 100 percent 
disabling since October 7, 1996.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1993 RO decision which, in pertinent part, denied 
an increase in a 10 percent rating for service-connected 
dysthymic disorder.  The veteran appealed for an increased 
rating.  In an April 1995 rating decision, the RO assigned an 
increased 30 percent rating for service-connected dysthymic 
disorder, effective from September 19, 1991.  In a December 
1997 rating decision, the RO established service connection 
for undifferentiated somatoform disorder, and determined that 
this disorder would be evaluated together with the veteran's 
already service-connected dysthymic disorder as 70 percent 
disabling, effective from June 29, 1992.  In a May 2000 
decision, the Board denied an increase in a 70 percent rating 
for service-connected dysthymic disorder with 
undifferentiated somatoform disorder.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2000 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the part of the Board decision, 
which denied a higher rating for dysthymic disorder with 
undifferentiated somatoform disorder, be vacated and the 
issue remanded; the joint motion was granted by a November 
2000 Court order.  The case was subsequently returned to the 
Board, and in August 2001, the veteran submitted additional 
evidence and argument.

[The May 2000 Board decision denied entitlement to a rating 
higher than 10 percent for service-connected bronchial asthma 
for the period prior to July 26, 1994, and denied entitlement 
to a rating higher than 30 percent for service-connected 
bronchial asthma for the period prior to October 7, 1996.  In 
the November 1990 joint motion, it was noted that such issues 
were not on appeal, and an appeal of such issues was 
dismissed by the November 1990 Court order.  Hence, these 
issues are not in appellate status.  The May 2000 Board 
decision also remanded, to the RO, two other claims for 
higher ratings; those claims are apparently still pending at 
the RO and are not addressed in the present Board remand of 
the issue pertaining to an increased rating for dysthymic 
disorder with undifferentiated somatoform disorder.]


REMAND

The Board finds that the joint motion and Court order require 
further development, and that a remand is necessary.  The 
Board also notes that in August 2001, the veteran submitted 
additional medical evidence directly to the Board.  Although 
the veteran has waived RO review of this evidence, as this 
case must be remanded for other reasons, this evidence should 
be considered by the RO.  38 C.F.R. § 20.1304 (2001). 

At the time of the May 2000 Board decision which denied a 
rating higher than 70 percent for dysthymic disorder with 
undifferentiated somatoform disorder, the last VA psychiatric 
compensation examination in the claims folder was dated in 
January 1997.  Given the length of time since the last VA 
examination, the Board finds that another VA psychiatric 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The examiner should be asked to opine as to the 
effect of the veteran's service-connected dysthymic disorder 
with undifferentiated somatoform disorder on his ability to 
work.  Ongoing treatment records should also be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (VCAA) into law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The RO should ensure that all 
appropriate development is undertaken in this case.

The veteran is advised that he may submit relevant medical 
evidence or lay statements to demonstrate that his service-
connected psychiatric disorder is more disabling than 
currently evaluated, and he may provide information regarding 
treatment records sufficient to allow the VA to locate such 
records.  38 U.S.C.A. §§ 5103(a), 5103A(b) (West Supp. 2001).

As the veteran's claim for an increased rating for dysthymic 
disorder with undifferentiated somatoform disorder was 
pending when the rating criteria pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  When re-evaluating the claim, the RO should 
consider both the new and old rating criteria pertaining to 
mental disorders.

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Federal regulations provide, in pertinent part, as 
follows:

§ 3.655 Failure to report for Department of Veterans Affairs 
examination.

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

2.  The veteran and his representative 
should be informed that he may submit 
pertinent medical records or lay 
statements, or may sufficiently identify 
such records so that the RO may obtain 
them.  The RO must inform the veteran 
what evidence is needed to substantiate 
his claim, what evidence the VA will 
obtain and what evidence he has to 
submit.  The RO should assist the veteran 
in obtaining any indicated records, if 
feasible.  If records are not available, 
the veteran should be so notified and 
informed that he may obtain the records 
on his own.

3.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment and examination 
since 1999.  The RO should then obtain 
copies of the medical records (which are 
not already on file) and associate them 
with the claims folder.
 
4.  The RO should then have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his dysthymic 
disorder with undifferentiated somatoform 
disorder.  The claims folder must be 
provided to and reviewed by the doctor, 
and the examination report must indicate 
that such has been accomplished.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained.

The doctor should assess the degree of 
occupational and social impairment due 
exclusively to dysthymic disorder with 
undifferentiated somatoform disorder and 
should answer the following questions:

I.  Whether the veteran is currently 
working; and, if so, the number of hours 
worked each week and any time lost from 
employment due exclusively to the service 
connected psychiatric disability?

II.  Whether the attitudes of all of the 
veteran's contacts, except the most 
intimate, are so adversely affected as to 
result in virtual isolation in the 
community, or whether the ability to 
establish and maintain effective or 
favorable relationships with people is 
more closely analogous to severe 
impairment?

III.  Whether there are totally 
incapacitating psycho-neurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  

IV.  Whether the veteran is demonstrably 
unable to obtain or retain employment or 
whether the psychoneurotic symptoms are 
of such severity and persistence to be 
more analogous to a finding of severe 
impairment in the ability to obtain or 
retain employment?

V.  Whether there is total occupational 
and social impairment, due to such 
symptoms as gross impairment in thought 
processes or communication, persistent 
delusions or hallucinations, grossly 
inappropriate behavior, persistent danger 
of hurting self or others, intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene), disorientation to time 
or place, or memory loss for names of 
close relatives, own occupation, or own 
name.

VI.  Whether there is occupational and 
social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships. 

5.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claim for an increased rating for 
dysthymic disorder with undifferentiated 
somatoform disorder, with consideration 
of the old and new rating criteria 
pertaining to mental disorders.  If the 
veteran fails to appear for a VA 
examination, the letter notifying him of 
the date and place of the examination and 
the address to which the letter was sent 
should be included in the claims folder.  
In such case, the RO should address the 
provisions of 38 C.F.R. § 3.655.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

[Although not the subject of the present Board remand, the RO 
is reminded that two other issues were remanded by the Board 
in May 2000, and those issues apparently are still pending 
before the RO.]

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



